LACOMBE, Circuit Judge.
In August last there was argued a petition by the receiver oí the Third Avenue Railway to instruct receivers of New York City Railway, as officers of the court, to pay him compensation (either as rent or as net earnings) for the use and occupation of the Third Avenue Railway from September 25, 1907, to January 12, 1908. At the same time there was argued a petition by the receiver of the New York City Railway to instruct the receiver of Third Avenue Railway, as an officer of the court, to pay petitioner for certain coal materials and supplies which had been delivered by receivers of New York City to receivers of Third Avenue on January 12, 3908.
At the close of the argument counsel were given a reasonable time to submit their briefs and a stipulation as to dates of purchase of the coal, etc., the fair value of the same, and its specific description. The matter has not been finally submitted, and no excuse is suggested for this extraordinary delay. Counsel are requested to complete their papers and finally submit the petitions for consideration and decision within 10 days.